DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
3.	The specification is objected because the presented abstract has 171 words.
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
4.	Claims 1, 12, and 20 are objected to because of the following informalities:  
	The claims similarly recite “… generate a preliminary data file for the entities by combining the data records to populate fields in the data file”. It is not clear if the applicant is reefing to the “preliminary data file” when combining the data records to populate fields in the data file or if the data file in the combining the data records to populate fields is a different data file. If the data file is referring to the preliminary data file. It should be recited as “the preliminary data file” to maintain consistency and clarity of the claim’s language.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. § 112, second paragraph, for insufficient antecedent basis. The claims recite “… the associated data fields …. However, there is not prior recitation in the claims of an associated data fields. For examination purposes the associated data fields will be interpreted as “associated data fields”
Dependent claims 2-11, and 13-19 are also rejected for inheriting the deficiencies of the base claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-11 are directed to a device.
	Claims 12-19 are directed to a method.
	Claim 20 is directed to a non-transitory computer readable storage medium.
		Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 12, and 20, the claims similarly recite the limitations of 
	“update missing fields in the preliminary data file” As drafted this encompasses a mental process, as function to update a missing field of an initial/preliminary data file. A human can easily make an observation/judgment/evaluation of a preliminary data file identify the missing fields and update/insert the missing field on its mind. Note that there is nothing in the claim language that update missing fields in the preliminary data file as so complex that it cannot be converted mentally. See “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.

	“generate a preliminary data file for the entities by combining the data records to populate fields in the data file;” As drafted this encompasses a mental process, as function to create an initial data file by combining records. It is similar to gathering two data records in one single data record.  Note that there is nothing in the claim language that generate a preliminary data file for the entities by combining the data records to populate fields in the data file as so complex that it cannot be converted mentally. See, “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”

	“generate an output data file comprising a list of the entities in the hierarchy with the associated data fields for each entity;” As drafted this encompasses a mental process, as function to create a file to display/present a list of entities in a hierarchy. 
A human can easily make an observation/judgment/evaluation of a plurality of files and determined what should be part of a list and what shouldn’t. Note that there is nothing in the claim language that generate an output data file comprising a list of the entities in the hierarchy with the associated data fields for each entity as so complex that it cannot be converted mentally. See, “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”

	Dependent claims 2-11, and 13-19 further elaborate upon the recited abstract ideas in claims 1, and 12.
	Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
	As per claims 1, 12, and 20 the claims similarly recite the limitations of 
	“receive a first set of data from a plurality of sources via the communications module, each source providing data records for entities in an organizational hierarchy; receive a second set of data from at least one additional source via the communications module, each additional source providing additional data records for the entities;” which recite insignificant extra-solution activity as preliminary data gathering as retrieval/receiving of data such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application.

	“provide the output data file via the communications module to a platform providing access to fields associated with the entities to other entities in the organizational hierarchy.” which also recites insignificant extra-solution activity as post-solution data outputting per MPEP 2106.05(g) and does not provide integration into a practical application.

	As per claim 1 the claim recites the following additional elements:
	A “device”, “processor”, “memory”, and “communications module” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	As per claim 12 the claim recites the following additional elements:
	A “device”, and “communications module” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	As per claim 20 the claim recites the following additional elements:
	An “non-transitory computer readable medium”, and “communications module” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	Viewing the additional claims limitations, claims elements together, and the claims as a whole, nothing provides integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-11, and 13-19 further elaborate upon the recited abstract ideas in claims 1, and 12, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim recites additional elements or limitations that amount to an inventive concept?
	When considered individually or in combination, the additional limitations and elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	The additional limitations identified as insignificant extra-solution activity above the conclusions are carried over and they also do not provide significantly more. “receive a first set …, and receive a second set …” data has been found by the courts to well understood routine and conventional. For Berkheimer support see court recognized activities in MPEP 2106.04(d)(II)  as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” “provide the output data file via …” of data via a user interface is also well understood, routine, and conventional, see [Display Interface - an overview | ScienceDirect Topics, Types of User Interface (w3computing.com), Types of user interface (theteacher.info)]. 
	
	The additional elements “device”, “processor”, “memory”, “communications module”, and “non-transitory computer readable medium” reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea.
	
		In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over McConnell (US 20140282098 A1) in view of Palmer et al. (US 20110184962 A1).

	As per claim 1, McConnell teaches a device for processing hierarchical data, the device comprising (McConnell, par. [0045], [0051], “a computing device such as a server or other data processing apparatus using an interpreter” and “In this implementation, comments may not be listed in the first layer (in a hierarchal sense) of feed items, but listed as a second layer branching from a particular first layer feed item.” Wherein the computing device herein is interpreted to process hierarchical data in different layer): 
	a processor (McConnell, fig. 1, par. [0053], “processor system 17”); 
	a communications module coupled to the processor (McConnell, fig. 1, par. [0053], “network interface 20” Where the network interface is interpreted as the communications module); and 
	a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to (McConnell, fig. 1, par. [0053], “system data storage 24” and “program code 26” Wherein the system data storage is interpreted as the memory coupled to the processor, and the program code is interpreted as the executable instructions): 
	receive a first set of data from a plurality of sources via the communications module (McConnell, figs. 4:402, 5, par. [0090], “… access and retrieve a user's skill information from social networks, such as Twitter.RTM. and LinkedIn.RTM.. The skill information may include one or more data values that include a user's self-identified skills, or skills identified or verified by other users or entities within the social network.” Wherein the skill information is interpreted as the first set of data, and Twitter.RTM. and LinkedIn.RTM is interpreted as the plurality of sources. The information is inherent to use network interface/communications module to receive and transmit information);
	process the first set of data to generate a preliminary data file for the entities by combining the data records to populate fields in the data file (McConnell, fig. 5:504, par. [0108], “a plurality of skills may be identified based on the retrieved information.” Where the retrieved information is interpreted as the first set of data. The skills identified is interpreted as the generate a preliminary data file for the entities. Further, “The list of skills may have been previously generated by a software developer or a system administrator. A system component, such as a skill identification engine may map the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills.” Wherein the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills is interpreted as the combining the data records to populate fields in the data file); 
	receive a second set of data from at least one additional source via the communications module (McConnell, fig. 4:404, 7:702, par. [0097], [0127], “skill information may be retrieved from a database system.” Wherein the skill information retrieved herein is interpreted as the second set of data received. The database system is interpreted as the at least one additional source. The information is inherent to use network interface/communications module to receive and transmit information. The database system herein can be skill database for example), 
	each additional source providing additional data records for the entities (McConnell, fig. 4:404, 7:702, par. [0097], [0127], [0129], “skills that have been identified and scored based on an employee's online activities as well as badges that the employee has earned at previous companies may be retrieved from the skill database and integrated with internal badges that the user has been awarded while working at the organization.” Wherein internal badges and achievement awards are interpreted as the additional source providing additional data records for the entities); 
	process the second set of data to update missing fields in the preliminary data file, for the entities (McConnell, fig. 7:704, par. [0071], [0129]-[0130], “At step 704, the information retrieved from the skill database may be combined with the information stored in an organizational database. Thus, the organization may combine skill information and scores generated and provided by a service provider, such as Work.com.RTM., with employee profile information that the organization stores and maintains separately.” Wherein combine skill information and scores is interpreted as the process the second set of data to update missing fields in the preliminary data file, for the entities. For example, if a user has listed a skill of ‘product management’ in his or her social network profile, one or more data values identifying the area of expertise ‘product management’ may be retrieved by user profile data aggregator 204), 
	to generate an output data file comprising a list of the entities in the hierarchy with the associated data fields for each entity (McConnell, fig. 7:706, 8:804, par. [0131], [0137], [0143], “The retrieved skill and skill level information may include a list of identified skills that the user possesses.” Where the list of identified skills is interpreted as the list of the entities in the hierarchy with the associated data fields for each entity. The list of identified skill is present to the user. Further, “a plurality of user interface components may be generated based on the combined or retrieved information. A system component, such as the organizational profile management system may include a rendering engine that may be configured to generate user interface components capable of representing skill information and scores associated with at least one employee.” Where the plurality of user interface components is interpreted as the generate the output data file); and 
	provide the output data file via the communications module to a platform providing access to fields associated with the entities to other entities in the organizational hierarchy (McConnell, par. [0079], [0134], “the user interface components may be rendered and displayed. A rendering engine may render the identified and modified user interface components for display in a user interface screen. In some implementations, the user interface components are rendered and displayed as part of a webpage or a web-portal over a network such as the Internet.” Wherein the web-portal is interpreted as the platform providing access to fields associated with the entities to other entities in the organizational hierarchy. The user interface screen is interpreted to provide the output data file. The network is inherent to use the network interface/communications module to receive and transmit information).
However, it is noted that the prior art of McConnell does not explicitly teach “each source providing data records for entities in an organizational hierarchy;”
On the other hand, in the same field of endeavor, Palmer teaches each source providing data records for entities in an organizational hierarchy (Palmer, figs. 6-8, par. [0055], [0065], “a structural hierarchy 600 of data, contact, and other attributes according to an embodiment. In this embodiment, a contributor 602 may be associated with attributes 604 which are divided into attribute types 606. The attribute types may include organizational information 608, personal contact information 610, emergency contact information 612, personal information 614, activities 616, and works 618. Each of these may further include various attributes defining specific information such as phone numbers, email addresses, projects, and the like.” Wherein the structural hierarchy of data is interpreted as the organizational hierarchy. The attribute types are interpreted to providing data records for entities in an organizational hierarchy the data is inherent to be provided by the sources herein interpreted as Twitter.RTM. and LinkedIn.RTM, see McConnell, fig. 4, par. [0090]. Where the entities can be employers of the organization for example);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palmer that teaches identifying, organizing, displaying, and utilizing the roles, people, and relationships that exist in an organization into McConnell that teaches generating a user profile interface based on skill information associated with a user. Additionally, this give the advantage of increased network speeds and decreased network latency to provide shared resources, software, and information to computers and other devices upon request.
The motivation for doing so would be to provide an accurate and complete visualization of organizational hierarchy (Palmer par. [0008]). 

	As per claim 2, McConnell teaches wherein the computer executable instructions further cause the processor to: have the platform generate and display a user interface for the entities to access and view the fields associated with the entities in the organizational hierarchy (McConnell, fig. 7, par. [0134], “the user interface components may be rendered and displayed via publicly facing or viewable profiles provided by other social networks. For example, an organization's publicly viewable Facebook.RTM. page may be modified to include rendered user interface components that showcase the organization's most prominent employees which may be identified as "experts," achievements made by employees in the organization, and skills possessed by employees within the organization.” Where the user interface is providing access and vies of user profiles).  

	As per claim 3, McConnell teaches wherein the computer executable instructions further cause the processor to: receive input data from an entity in the organizational hierarchy via the communications module (McConnell, figs. 8, 25-27, par. [0138]-[0141], “each job listing presented in the ordered list may be rendered as an interactive object configured to receive an input from a user.” Wherein receive the input from a user is interpreted as the receive input data from an entity in the organizational hierarchy via the communications module), 
	entered using a profile in the user interface for the entity (McConnell, fig. 9, par. [0141]-[0142], “User profiles may be queried based on the selected skills and skill levels. If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query.” Where the user profile is being presented in a user interface and is being used); and 
	update the profile for the entity (McConnell, fig. 18, par. [0159], “a profile view of a user's social network profile in an online social network that has been modified or updated to include skill information that was retrieved from a user profile management system.”).

As per claim 4, McConnell teaches wherein the input data comprises location data associated with the entity (McConnell, fig. 25, par. [0166], “Image 2500 may also include data field 2504 which may include text fields, drop down boxes, and checkboxes for other attributes which may be more general or specific to the user's current location, such as a job location and a commute time.” Wherein the specific to the user's current location is interpreted as the input data comprises location data associated with the entity).  

As per claim 5, Palmer teaches wherein the computer executable instructions further cause the processor to: have the platform provide a visualization of at least a portion of the organizational hierarchy with location data input by a plurality of the entities (Palmer, figs. 8, 19, par. [0062]-[0063], [0078], “a visualization 1900, according to this embodiment, a profile for contributor Amy King 1902 is depicted along with the various teams that Amy King is a member of, namely R&D 1904, Demo Soccer 1906, Alpha 1908, Health & Safety 1910, NexGen 1910, and Vancouver 1914. Each team is depicted along with an attribute describing the nature of the team (e.g., club, committee, location, product team, etc.” Where the profile for contributor Amy King is at least the portion of the organizational hierarchy with location data input by the plurality of the entities. See, par. [0059]).

	As per claim 6, McConnell teaches wherein the computer executable instructions further cause the processor to: receive additional data associated with either or both the first data set and the second data set via the communications module (McConnell, fig. 16, par. [0023], [0075], [0111], “an image of a user interface screen in which user, such as an employee, has added additional information to his or her user profile” Where the additional information to his or her user profile is interpreted to be part of either or both the first data set and the second data set via the communications module); and 
update the output data file by processing the additional data (McConnell, fig. 27, “an image of a user interface screen of a social network that may be modified to incorporate skill information from a user profile management system, in accordance with some implementations.” Wherein the modified to incorporate skill information from a user profile management system is interpreted as the update the output data file by processing the additional data).

As per claim 7, Palmer teaches wherein: the first set of data is provided by a plurality of departments in an enterprise comprising the organizational hierarchy (Palmer, figs. 8, 18, par. [0005], [0074], “the task of creating these tools is dispersed to the various groups, departments” Where the departments is interpreted as the plurality of departments in an enterprise comprising the organizational hierarchy. For example, Desktop Products Group, Mobile Products Group, etc. are all interpreted as departments. Further, par. [0072], “The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization.” Wherein the organization is interpreted as the enterprise comprising the organizational hierarchy);
Additionally, McConnell teaches the second set of data is gathered from a source not associated with one of the plurality of departments in the enterprise (McConnell, fig. 4:404, 7:702, par. [0097], [0127], “skill information may be retrieved from a database system.” Where the database system is interpreted as the source where the second set of data is gathered and is not associated with one of the plurality of departments in the enterprise).  

As per claim 8, McConnell teaches wherein the second set of data is obtained from publicly available sources (McConnell, par. [0071]-[0072], [0086], “the publicly available profile information for the five other users may be retrieved and used to assess a strength of each endorsement.” Where the publicly available profile information for the five other users may be retrieved is interpreted as the wherein the second set of data is obtained from publicly available sources).

As per claim 9, Palmer teaches wherein the second set of data is organized by a sub-hierarchy with the enterprise that is not associated with one of the plurality of departments (Palmer, figs. 8, 14A:1401, 14B:104, par. [0067]-[0069], “an example schema of nodes, wherein nodes may represent contributors 1401, roles 1403, or teams 1405. Contributors 1401 include a contributor ID, a contributor first name, a contributor last name, and an attribute indicating whether the contributor is internal or external to the organization.” Where the contributors are interpreted as the second set of data is organized by a sub-hierarchy with the enterprise that is not associated with one of the plurality of departments).  

As per claim 10, McConnell teaches wherein the computer executable instructions further cause the processor to: enable entities to enter location data associated with premises in which they are working (McConnell, fig. 4, par. [0089]-[0091], “Information entered by a user which lists the user's skills or areas of expertise may be stored in a particular storage location of the data structure” Wherein the particular storage location of the data structure is interpreted as the enable entities to enter location data associated with premises in which they are working). 

As per claim 11, McConnell teaches wherein the computer executable instructions further cause the processor to: have the platform display at least one badge in the user interface to recognize an attribute, qualification, or achievement associated with the entity, each badge being assigned by an enterprise comprising the organizational hierarchy (McConnell, par. [0071], [0121], “The social network profile information may include the user's previous employers, identified skills, areas of expertise, achievement badges in particular skill areas, professional associations, and professional organizations.” For example, if a user interface component is configured to display badges that an employee has earned, the employee may provide an input that selects which badges are displayed by the user interface component).

	As per claim 12, McConnell teaches a method of processing hierarchical data (McConnell, fig. 7, par. [0126], “a method of generating a user interface for an organization profile” Where the generating a user interface for an organization profile is interpreted as the method of processing hierarchical data),
	the method executed by a device having a communications module and comprising (McConnell, par. [0045], [0051], “a computing device such as a server or other data processing apparatus using an interpreter” and “In this implementation, comments may not be listed in the first layer (in a hierarchal sense) of feed items, but listed as a second layer branching from a particular first layer feed item.” Wherein the computing device herein is interpreted to process hierarchical data in different layer. Further, fig. 1, par. [0053], “network interface 20” Where the network interface is interpreted as the communications module): 
	receiving a first set of data from a plurality of sources via the communications module (McConnell, figs. 4:402, 5, par. [0090], “… access and retrieve a user's skill information from social networks, such as Twitter.RTM. and LinkedIn.RTM.. The skill information may include one or more data values that include a user's self-identified skills, or skills identified or verified by other users or entities within the social network.” Wherein the skill information is interpreted as the first set of data, and Twitter.RTM. and LinkedIn.RTM is interpreted as the plurality of sources. The information is inherent to use network interface/communications module to receive and transmit information);
	processing the first set of data to generate a preliminary data file for the entities by combining the data records to populate fields in the data file (McConnell, fig. 5:504, par. [0108], “a plurality of skills may be identified based on the retrieved information.” Where the retrieved information is interpreted as the first set of data. The skills identified is interpreted as the generate a preliminary data file for the entities. Further, “The list of skills may have been previously generated by a software developer or a system administrator. A system component, such as a skill identification engine may map the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills.” Wherein the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills is interpreted as the combining the data records to populate fields in the data file); 
	receiving a second set of data from at least one additional source via the communications module (McConnell, fig. 4:404, 7:702, par. [0097], [0127], “skill information may be retrieved from a database system.” Wherein the skill information retrieved herein is interpreted as the second set of data received. The database system is interpreted as the at least one additional source. The information is inherent to use network interface/communications module to receive and transmit information. The database system herein can be skill database for example), 
	each additional source providing additional data records for the entities (McConnell, fig. 4:404, 7:702, par. [0097], [0127], [0129], “skills that have been identified and scored based on an employee's online activities as well as badges that the employee has earned at previous companies may be retrieved from the skill database and integrated with internal badges that the user has been awarded while working at the organization.” Wherein internal badges and achievement awards are interpreted as the additional source providing additional data records for the entities); 
	processing the second set of data to update missing fields in the preliminary data file, for the entities (McConnell, fig. 7:704, par. [0071], [0129]-[0130], “At step 704, the information retrieved from the skill database may be combined with the information stored in an organizational database. Thus, the organization may combine skill information and scores generated and provided by a service provider, such as Work.com.RTM., with employee profile information that the organization stores and maintains separately.” Wherein combine skill information and scores is interpreted as the process the second set of data to update missing fields in the preliminary data file, for the entities. For example, if a user has listed a skill of ‘product management’ in his or her social network profile, one or more data values identifying the area of expertise ‘product management’ may be retrieved by user profile data aggregator 204), 
	to generate an output data file comprising a list of the entities in the hierarchy with the associated data fields for each entity (McConnell, fig. 7:706, 8:804, par. [0131], [0137], [0143], “The retrieved skill and skill level information may include a list of identified skills that the user possesses.” Where the list of identified skills is interpreted as the a list of the entities in the hierarchy with the associated data fields for each entity. The list of identified skill is present to the user. Further, “a plurality of user interface components may be generated based on the combined or retrieved information. A system component, such as the organizational profile management system may include a rendering engine that may be configured to generate user interface components capable of representing skill information and scores associated with at least one employee.” Where the plurality of user interface components is interpreted as the generate the output data file); and CPST Doc: 338486.1 
	- 25 -providing the output data file via the communications module to a platform providing access to fields associated with the entities to other entities in the organizational hierarchy (McConnell, par. [0079], [0134], “the user interface components may be rendered and displayed. A rendering engine may render the identified and modified user interface components for display in a user interface screen. In some implementations, the user interface components are rendered and displayed as part of a webpage or a web-portal over a network such as the Internet.” Wherein the web-portal is interpreted as the platform providing access to fields associated with the entities to other entities in the organizational hierarchy. The user interface screen is interpreted to provide the output data file. The network is inherent to use the network interface/communications module to receive and transmit information).  
However, it is noted that the prior art of McConnell does not explicitly teach “each source providing data records for entities in an organizational hierarchy;”
On the other hand, in the same field of endeavor, Palmer teaches each source providing data records for entities in an organizational hierarchy (Palmer, figs. 6-8, par. [0055], [0065], “a structural hierarchy 600 of data, contact, and other attributes according to an embodiment. In this embodiment, a contributor 602 may be associated with attributes 604 which are divided into attribute types 606. The attribute types may include organizational information 608, personal contact information 610, emergency contact information 612, personal information 614, activities 616, and works 618. Each of these may further include various attributes defining specific information such as phone numbers, email addresses, projects, and the like.” Wherein the structural hierarchy of data is interpreted as the organizational hierarchy. The attribute types are interpreted to providing data records for entities in an organizational hierarchy the data is inherent to be provided by the sources herein interpreted as Twitter.RTM. and LinkedIn.RTM, see McConnell, fig. 4, par. [0090]. Where the entities can be employers of the organization for example);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palmer that teaches identifying, organizing, displaying, and utilizing the roles, people, and relationships that exist in an organization into McConnell that teaches generating a user profile interface based on skill information associated with a user. Additionally, this give the advantage of increased network speeds and decreased network latency to provide shared resources, software, and information to computers and other devices upon request.
The motivation for doing so would be to provide an accurate and complete visualization of organizational hierarchy (Palmer par. [0008]). 

As per claim 13, McConnell teaches having the platform generate and display a user interface for the entities to access and view the fields associated with the entities in the organizational hierarchy (McConnell, fig. 7, par. [0134], “the user interface components may be rendered and displayed via publicly facing or viewable profiles provided by other social networks. For example, an organization's publicly viewable Facebook.RTM. page may be modified to include rendered user interface components that showcase the organization's most prominent employees which may be identified as "experts," achievements made by employees in the organization, and skills possessed by employees within the organization.” Where the user interface is providing access and vies of user profiles).

	As per claim 14, McConnell teaches receiving input data from an entity in the organizational hierarchy via the communications module (McConnell, figs. 8, 25-27, par. [0138]-[0141], “each job listing presented in the ordered list may be rendered as an interactive object configured to receive an input from a user.” Wherein receive the input from a user is interpreted as the receive input data from an entity in the organizational hierarchy via the communications module), 
	entered using a profile in the user interface for the entity (McConnell, fig. 9, par. [0141]-[0142], “User profiles may be queried based on the selected skills and skill levels. If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query.” Where the user profile is being presented in a user interface and is being used); and 
updating the profile for the entity (McConnell, fig. 18, par. [0159], “a profile view of a user's social network profile in an online social network that has been modified or updated to include skill information that was retrieved from a user profile management system.”).  

As per claim 15, McConnell teaches wherein the input data comprises location data associated with the entity (McConnell, fig. 25, par. [0166], “Image 2500 may also include data field 2504 which may include text fields, drop down boxes, and checkboxes for other attributes which may be more general or specific to the user's current location, such as a job location and a commute time.” Wherein the specific to the user's current location is interpreted as the input data comprises location data associated with the entity).  

As per claim 16, Palmer teaches having the platform provide a visualization of at least a portion of the organizational hierarchy with location data input by a plurality of the entities (Palmer, figs. 8, 19, par. [0062]-[0063], [0078], “a visualization 1900, according to this embodiment, a profile for contributor Amy King 1902 is depicted along with the various teams that Amy King is a member of, namely R&D 1904, Demo Soccer 1906, Alpha 1908, Health & Safety 1910, NexGen 1910, and Vancouver 1914. Each team is depicted along with an attribute describing the nature of the team (e.g., club, committee, location, product team, etc.” Where the profile for contributor Amy King is at least the portion of the organizational hierarchy with location data input by the plurality of the entities. See, par. [0059]).

As per claim 17, Palmer teaches wherein: the first set of data is provided by a plurality of departments in an enterprise comprising the organizational hierarchy (Palmer, figs. 8, 18, par. [0005], [0074], “the task of creating these tools is dispersed to the various groups, departments” Where the departments is interpreted as the plurality of departments in an enterprise comprising the organizational hierarchy. For example, Desktop Products Group, Mobile Products Group, etc. are all interpreted as departments. Further, par. [0072], “The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization.” Wherein the organization is interpreted as the enterprise comprising the organizational hierarchy);
Additionally, McConnell teaches the second set of data is gathered from a source not associated with one of the plurality of departments in the enterprise (McConnell, fig. 4:404, 7:702, par. [0097], [0127], “skill information may be retrieved from a database system.” Where the database system is interpreted as the source where the second set of data is gathered and is not associated with one of the plurality of departments in the enterprise).

As per claim 18, McConnell teaches wherein the second set of data is obtained from publicly available sources (McConnell, par. [0071]-[0072], [0086], “the publicly available profile information for the five other users may be retrieved and used to assess a strength of each endorsement.” Where the publicly available profile information for the five other users may be retrieved is interpreted as the wherein the second set of data is obtained from publicly available sources).

As per claim 19, Palmer teaches wherein the second set of data is organized by a sub-hierarchy with the enterprise that is not associated with one of the plurality of departments (Palmer, figs. 8, 14A:1401, 14B:104, par. [0067]-[0069], “an example schema of nodes, wherein nodes may represent contributors 1401, roles 1403, or teams 1405. Contributors 1401 include a contributor ID, a contributor first name, a contributor last name, and an attribute indicating whether the contributor is internal or external to the organization.” Where the contributors are interpreted as the second set of data is organized by a sub-hierarchy with the enterprise that is not associated with one of the plurality of departments).  

	As per claim 20, McConnell teaches a non-transitory computer readable medium for processing hierarchical data, the computer readable medium comprising computer executable instructions for (McConnell, fig. 1, par. [0053], “system data storage 24” and “program code 26” Wherein the system data storage is interpreted as the memory coupled to the processor, and the program code is interpreted as the executable instructions. Where the system data storage is interpreted as the non-transitory computer readable medium): 
	receiving a first set of data from a plurality of sources via a communications module (McConnell, figs. 4:402, 5, par. [0090], “… access and retrieve a user's skill information from social networks, such as Twitter.RTM. and LinkedIn.RTM.. The skill information may include one or more data values that include a user's self-identified skills, or skills identified or verified by other users or entities within the social network.” Wherein the skill information is interpreted as the first set of data, and Twitter.RTM. and LinkedIn.RTM is interpreted as the plurality of sources. The information is inherent to use network interface/communications module to receive and transmit information);
	processing the first set of data to generate a preliminary data file for the entities by combining the data records to populate fields in the data file (McConnell, fig. 5:504, par. [0108], “a plurality of skills may be identified based on the retrieved information.” Where the retrieved information is interpreted as the first set of data. The skills identified is interpreted as the generate a preliminary data file for the entities. Further, “The list of skills may have been previously generated by a software developer or a system administrator. A system component, such as a skill identification engine may map the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills.” Wherein the aggregated information to skills in the list of skills based on a comparison between the aggregated information and the list of skills is interpreted as the combining the data records to populate fields in the data file); 
	receiving a second set of data from at least one additional source via the communications module (McConnell, fig. 4:404, 7:702, par. [0097], [0127], “skill information may be retrieved from a database system.” Wherein the skill information retrieved herein is interpreted as the second set of data received. The database system is interpreted as the at least one additional source. The information is inherent to use network interface/communications module to receive and transmit information. The database system herein can be skill database for example), 
	each additional source providing additional data records for the entities (McConnell, fig. 4:404, 7:702, par. [0097], [0127], [0129], “skills that have been identified and scored based on an employee's online activities as well as badges that the employee has earned at previous companies may be retrieved from the skill database and integrated with internal badges that the user has been awarded while working at the organization.” Wherein internal badges and achievement awards are interpreted as the additional source providing additional data records for the entities); 
	processing the second set of data to update missing fields in the preliminary data file, for the entities (McConnell, fig. 7:704, par. [0071], [0129]-[0130], “At step 704, the information retrieved from the skill database may be combined with the information stored in an organizational database. Thus, the organization may combine skill information and scores generated and provided by a service provider, such as Work.com.RTM., with employee profile information that the organization stores and maintains separately.” Wherein combine skill information and scores is interpreted as the process the second set of data to update missing fields in the preliminary data file, for the entities. For example, if a user has listed a skill of ‘product management’ in his or her social network profile, one or more data values identifying the area of expertise ‘product management’ may be retrieved by user profile data aggregator 204), 
	to generate an output data file comprising a list of the entities in the hierarchy with the associated data fields for each entity (McConnell, fig. 7:706, 8:804, par. [0131], [0137], [0143], “The retrieved skill and skill level information may include a list of identified skills that the user possesses.” Where the list of identified skills is interpreted as the a list of the entities in the hierarchy with the associated data fields for each entity. The list of identified skill is present to the user. Further, “a plurality of user interface components may be generated based on the combined or retrieved information. A system component, such as the organizational profile management system may include a rendering engine that may be configured to generate user interface components capable of representing skill information and scores associated with at least one employee.” Where the plurality of user interface components is interpreted as the generate the output data file); and 
	providing the output data file via the communications module to a platform providing access to fields associated with the entities to other entities in the organizational hierarchy (McConnell, par. [0079], [0134], “the user interface components may be rendered and displayed. A rendering engine may render the identified and modified user interface components for display in a user interface screen. In some implementations, the user interface components are rendered and displayed as part of a webpage or a web-portal over a network such as the Internet.” Wherein the web-portal is interpreted as the platform providing access to fields associated with the entities to other entities in the organizational hierarchy. The user interface screen is interpreted to provide the output data file. The network is inherent to use the network interface/communications module to receive and transmit information).
However, it is noted that the prior art of McConnell does not explicitly teach “each source providing data records for entities in an organizational hierarchy;”
On the other hand, in the same field of endeavor, Palmer teaches each source providing data records for entities in an organizational hierarchy (Palmer, figs. 6-8, par. [0055], [0065], “a structural hierarchy 600 of data, contact, and other attributes according to an embodiment. In this embodiment, a contributor 602 may be associated with attributes 604 which are divided into attribute types 606. The attribute types may include organizational information 608, personal contact information 610, emergency contact information 612, personal information 614, activities 616, and works 618. Each of these may further include various attributes defining specific information such as phone numbers, email addresses, projects, and the like.” Wherein the structural hierarchy of data is interpreted as the organizational hierarchy. The attribute types are interpreted to providing data records for entities in an organizational hierarchy the data is inherent to be provided by the sources herein interpreted as Twitter.RTM. and LinkedIn.RTM, see McConnell, fig. 4, par. [0090]. Where the entities can be employers of the organization for example);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palmer that teaches identifying, organizing, displaying, and utilizing the roles, people, and relationships that exist in an organization into McConnell that teaches generating a user profile interface based on skill information associated with a user. Additionally, this give the advantage of increased network speeds and decreased network latency to provide shared resources, software, and information to computers and other devices upon request.
The motivation for doing so would be to provide an accurate and complete visualization of organizational hierarchy (Palmer par. [0008]). 

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Harris et al. (US 10719799 B1), teaches provided for optimizing resource usage, wherein the resources include employees of an organization.
	Hughes (US 20200175043 A1), teaches effective and efficient data modeling and/or data visualization solutions.
	Hull et al. (US 20150317574 A1), teaches organization chart generation and maintenance.
	Schmitlin et al. (US 20130332891 A1), teaches manage access to organization information for an entity.
	Means et al. (US 20130110565 A1), teaches capturing user activity and providing coaching or training of users such as, employees, or the like.
	Atmaja (US 20090222298 A1), teaches improved data processing system and in particular to a computer implemented method and apparatus for managing employee directory information.
	Stewart et al. (US 20060143194 A1), teaches managing the assets of complex organizations.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157